Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over BEN KAAB et al (US 2020/0390097) (newly cited). No distinction is seen between the method disclosed by BEN KAAB et al, and that recited in applicant’s claims 1 and 9. BEN KAAB et al disclose a method which comprises applying to soil a composition which includes Cynara cardunculus. (See Paragraph [0017] and claims 1, 2 and 22.) Accordingly BEN KAAB et al anticipate claims 1 and 9. In any event, it would be obvious from BEN KAAB et al to apply a composition comprising Cynara cardunculus to soil, since BEN KAAB et al would suggest such method at the aforementioned passages. The effective filing date of BEN KAAB et al would be the PCT filing date of February 22, 2018, since the PCT application was published in English and designated the United States. It is noted that applicant claims foreign priority to French 1763157 filed on December 22, 2017, which predates the earliest effective filing date of BEN KAAB et al. However there is no certified English translation of such foreign priority document on record, so it cannot be determined if applicant is entitled to such foreign priority date.
Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BEN KAAB et al. BEN KAAB et al is relied upon a discussed hereinbefore. Regarding claims 7 and 15, it would be obvious to treat acidic soil with the composition of BEN KAAB et al, since one of ordinary skill in the art would have only three choices for types of soil regarding the pH – basic, neutral and acidic. Regarding claims 8 and 16, it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of the Cynara extract to apply to the soil in the process of BEN KAAB et al.
Claims 2, 3, 5, 6, 10,11, 13, 14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BEN KAAB et al as applied to claims 1 and 9 above, and further in view of Yamashita (US 2005/0197252). , Regarding claims 2, 5, 6, 10, 13, 14, 19 and 20, it would be further  obvious from Yamashita to include a yeast extract such as a yeast hydrolysate in the composition of BEN KAAB et al. One of ordinary skill in the art would be motivated to do so, since Yamashita suggests in Paragraphs [0002] and [0006] that herbicides may impart phytotoxic responses with a disclosure in Paragraph [0073] that a yeast extract can be included in the composition, and the composition of BEN KAAB et al is directed to a herbicide. Regarding claims 3 and 11, Yamashita discloses in Paragraphs [0047] and [0049] that the composition may include macronutrients such as ammonium nitrate and potassium chloride.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107278752 A (newly cited) in view of Yamashita.  CN 107278752 A discloses a nutrient solution comprising Cynara scolymus extract. (See the English Abstract.)  The difference between the composition disclosed by CN 107278752 A, and that recited in claims 17-20, is that CN 107278752 A dose not disclose that the composition should include a yeast extract. Yamashita discloses in Paragraphs [00675], [0066], [0067], [0069], [0070], [0072] and [0073] that yeast extracts are vitamin/cofactor components. It would be obvious from Yamashita to include a yeast extract in the nutrient solution of CN 107278752 A. One of ordinary skill in the art would be motivated to do so, since the compositions of CN 107278752 A and Yamashita are analogous in that both include macronutrients and are used for treating plants, and one would appreciate from the benefits of using vitamin/cofactor components disclosed in Paragraph [0064] of Yamashita that the inclusion of vitamin/cofactors would be useful in the composition of CN 107278752 A. Regarding claim 19, it would be obvious from Yamashita to provide any known or typical yeast extract in the composition of CN 107278752 A, which would include yeast hydrolysates.
Claims 1, 4, 7-9, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107278752 A. CN 107278752 A discloses a method for spraying plants with a nutrient solution, wherein the solution includes Cynara scolymus extract. (See the English Abstract.) The difference between the process disclosed by CN 107278752 A, and that recited in claims 1, 4, 7-9, 12, 15 and 16, is that CN 107278752 A does not disclose that the nutrient solution should be applied to soil. It would be obvious to apply the nutrient solution of CN 107278752 A to soil.  One of ordinary skill in the art would be motivated to do so, since it is well-known that fertilizers can be applied to the leaves of a plant or to the soil in which the plant is grown, and the disclosure in the English Abstract of CN 107278752 A of “ spraying foliar nutrients, foliar spraying for every 18-19 days after a nutrient solution” would suggest that the nutrient solution could be applied either to the soil or the leaves of the plant. Regarding claims 7 and 15, it would be obvious to treat acidic soil with the composition of CN 107278752 A, since one of ordinary skill in the art would have only three choices for types of soil regarding the pH – basic, neutral and acidic. Regarding claims 8 and 16, it would be within the level of skill of one of ordinary skill in the art to determine a suitable amount of the Cynara extract to apply to the soil in the process of CN 107278752 A.
Claims 2, 3, 5, 6, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 107278752 A as applied to claims 1 and 9 above, and further in view of Yamashita.  Yamashita discloses in Paragraphs [00675], [0066], [0067], [0069], [0070], [0072] and [0073] that yeast extracts are vitamin/cofactor components. Regarding claims 2, 5, 6 and 10, it would be obvious from Yamashita to include a yeast extract in the nutrient solution of CN 107278752 A. One of ordinary skill in the art would be motivated to do so, since the compositions of CN 107278752 A and Yamashita are analogous in that both include macronutrients and are used for treating plants, and one would appreciate from the benefits of using vitamin/cofactor components disclosed in Paragraph [0064] of Yamashita that the inclusion of vitamin/cofactors would be useful in the nutrient solution of CN 107278752 A. Regarding claims 3 and 11, Yamashita discloses in Paragraphs [0047] and [0049] that the composition may include macronutrients such as ammonium nitrate and potassium chloride.
 

 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to where the end of the claim is, since it does not end with a period (.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736